Citation Nr: 1210267	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  05-18 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for an acquired psychiatric disability, to include depression and anxiety.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to September 1977.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which continued a noncompensable disability rating PTSD.  Subsequently, in a December 2011 rating decision, the Appeals Management Center (AMC) recharacterized the Veteran's issue on appeal as an increased rating claim for depression and anxiety disorders (formerly rated as posttraumatic stress disorder), and increased the disability rating to 30 percent, effective June 3, 2004.

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in June 2010.  A written transcript of that hearing was prepared and incorporated into the evidence of record.

In October 2010, the Board remanded the issue on appeal for further examination.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on this matter.

Additionally, the AMC framed the issue on appeal as entitlement to service connection for depressive and anxiety disorders (formerly rated as posttraumatic stress disorder).  Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for depressive and anxiety disorders to the broader issue of entitlement of service connection for an acquired psychiatric disability, as is reflected on the cover page.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses that further development is necessary prior to the adjudication of the Veteran's claim of an increased rating for an acquired psychiatric disability

The Veteran was afforded a VA examination in November 2011.  The examiner noted that the Veteran was receiving readjustment counseling with a therapist at a local Vet Center.  After examining the Veteran, the examiner stated that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Additionally, the examiner noted that he reviewed the conflicting medical evidence in the file before providing his opinion.  The examiner diagnosed the Veteran with depressive disorder, anxiety disorder, alcohol abuse, and cannabis abuse.  The examiner noted that the Veteran had significant history of legal problems, relationship problems, unemployment, and financial stress.  The examiner noted that although the Veteran had a history of and continued to display some symptoms consistent with PTSD, he did not appear to meet the full DSM-IV diagnostic criteria for this disorder.  The examiner stated that a diagnosis of anxiety disorder was more accurate.  The examiner also noted that the Veteran's current psychiatrist at the VAMC did not believe that the Veteran met the full diagnostic criteria for PTSD.  Additionally, the examiner quoted a note from a visit with the Veteran's psychiatrist, "He does not meet full criteria of PTSD, but does have lots of  signs and symptoms of PTSD.  He does have mood instability with depression."   The VA examiner agreed with the doctor's assessment of the Veteran.  The examiner also addressed the Veteran's past VA examination, stating he did not believe the Veteran was malingering and believed the Veteran appeared to have legitimate mental health symptoms and significant history of real problems in occupational and social functioning.    Additionally, the examiner noted that the Veteran's diagnoses of alcohol abuse, cannabis abuse, and personality disorder were less likely than not caused by military stressors.   Furthermore, the examiner noted that it seemed likely that some of the Veteran's anxiety and depression may result from his current service connected PTSD.  The examiner also stated that that other aspects of the Veteran's anxiety and depression seemed to be unrelated to his military service.  

However, while the examiner gave examples of the Veteran's symptoms that were unrelated to service stressors, it is unclear to the Board which of the Veteran's psychiatric symptomatology is associated with his psychiatric disorder that is related to his time in service.  The VA examiner failed to specifically address the rating criteria for the General Rating Formula for Mental Disorders.  Without further clarification, the Board is without medical expertise to determine which of the Veteran's symptoms are related to his service-connected acquired psychiatric disability.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, a new VA examination and opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1) The Veteran should be scheduled for a new VA examination with the previous November 2011 VA examiner who examined him, to determine the current level of severity of his service-connected PTSD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary testing should be provided.

The examiner should write a comprehensive report discussing the current severity of the Veteran's psychiatric disability, to include depression and anxiety, with particularity to the criteria for the appropriate diagnostic codes.  Specifically, the examiner should determine which of the Veteran's current psychiatric  symptoms are related to his service-connected acquired psychiatric disabilities/military stressors.  If the examiner is unable to separate the Veteran's psychiatric symptoms that are attributable to the service-connected acquired psychiatric disabilities, to include anxiety and depression, and his non-service related psychiatric disabilities, it must be so stated.

The VA examiner should also comment on the effect of the Veteran's current service-connected acquired psychiatric symptomatology on his employability.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims.  If a claim is denied, the AMC should then provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


